DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/297,073 (reference application). 
	In reference to claim 1, 17/297,073 discloses a build material for 3D printing, said build material comprising polymeric particles (“a powder bed material comprising polymer particles” [Claim 1]) comprising polypropylene and at least one elastomer (“thermoplastic polyurethane, polypropylene” [Claim 10]), wherein the polymeric particles comprise a surface-active coating (“reflective coating” [Claim 4]).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious to combine the limitations of the dependent claims as they would be understood to a person having ordinary skill in the art in view of the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/293260 (reference application). 
	In reference to claim 1, 17/293260 discloses a build material for 3D printing, said build material comprising polymeric particles (“a powder bed material comprising polymer particles” [Claim 1]) comprising polypropylene and at least one elastomer (“thermoplastic polyurethane, polypropylene” [Claim 7]), wherein the polymeric particles comprise a surface-active coating (“radiation absorber” [Claim 1]).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is obvious to combine the limitations of the dependent claims as they would be understood to a person having ordinary skill in the art in view of the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-5, 7-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabu (US 4407986 A).
In reference to claim 1-5, 7-12, Manabu discloses a… material, said build material comprising polymeric particles comprising polypropylene and at least one elastomer, wherein the polymeric particles comprise a surface-active coating (“A polypropylene composition comprising a crystalline polypropylene and a precipitated calcium carbonate which is subjected to a surface-treatment with a suitable dispersant, and has an average particle diameter of from 0.1 to 0.4.mu.” [Abstract] and “Crystalline polypropylenes as herein used include block copolymers of propylene and ethylene or butene-1 (comonomer content, from 3 to 25% by weight)” [C1L46-47]; and “surface-treatment by the use of a dispersant selected from the group consisting of (a) stearic acid”).
Manabu does not  disclose that the material is a build material for a 3D printer, however, The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (NPL 20161) and further in view of Nielson (US 20080018018 A1).
	In reference to claim 1-5 and 11, Wegner discloses a build material for 3D printing, said build material comprising polymeric particles comprising polypropylene and at least one elastomer … (“Fiedler published some papers on the development of a polypropylene laser sintering material [8, 9, 20, 21]. He studied different PP homopolymers and copolymers having varying material properties. While doing so, he preferred materials which were available as powder. Basing on the different studied materials he developed PP compounds containing a homopolymer which was modified with a copolymer. He used contents of the copolymer between 8 and 50 %.” [Pg835L--2 ~ Pg836L3]) 
Wegner is silent regarding a surface-active coating.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, three-dimensional printing, Nielson discloses polymeric particles comprise a surface-active coating (“the build material comprises particles that have been treated with a surface treatment to make them more wettable or reactive” [Claim 9]).
The combination would be achievable by configuring the particles to comprise a surface-active coating.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the particles to comprise a surface-active coating.

A person having ordinary skill in the art would have been specifically motivated to modify the polymeric particles to comprise a surface-active coating in order to make them more wettable or reactive [Nielson Claim 9]); and/or to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 12, the claimed particle sizes are known particle sizes for build materials used in 3d printing. Examiner takes Official Notice that the particle size as claimed is known. Furthermore, 
The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (NPL 20162) in view of Nielson (US 20080018018 A1) and further in view of Manabu (US 4407986 A).
	In reference to claim 6-10, the combination discloses the material as in claims 1-5. The specific copolymer incorporated into the PP is not disclosed in the Wegner publication. 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polypropylene powder, Manabu discloses that “block copolymers of propylene and ethylene or butene-1 (comonomer content, from 3 to 25% by weight)” [C1L46-47] are an art recognized polypropylene capable of being provided in a pulverulent form.
The combination would be achievable by using the polypropylene composition of Manabu as the polypropylene composition.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the polypropylene composition of Manabu as the polypropylene composition in order to provide the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07); and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
US 20050003189 A1: “1. A powder adapted for three-dimensional printing, the powder comprising a blend of: a thermoplastic particulate material; and an adhesive particulate material, wherein the adhesive particulate material is adapted to bond the thermoplastic particulate material when a fluid activates the adhesive particulate material.”
“the powder material which is hardenable is a polymer powder and the polymer powder comprises at least one polymer selected from the group consisting of polyethylene, polypropylene, … copolymers thereof”
Wayne (US 10501385 B1) “the polymeric binder includes, without limitation, polypropylene, PP Homopolymer (HPPP), PP Copolymer (CPPP)…polymeric binders are compatible base materials for 3D printing techniques including fused deposition modeling (FDM), Selective Laser Sintering (SLV), Stereolithography, Continuous Liquid Interface Production, powder bed printing”
US 20180056584 A1  “printing a polymer provided in filament, powder, flake, or pellet form to form a three-dimensional article; and one or more feed systems for providing a non-crosslinked peroxydicarbonate-branched polypropylene to a respective print head” [Abstract, emphasis added]
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://repositories.lib.utexas.edu/bitstream/handle/2152/89636/067-Wegner.pdf?sequence=2
        2 https://repositories.lib.utexas.edu/bitstream/handle/2152/89636/067-Wegner.pdf?sequence=2